O’Brien, J.
Fleischmann v. Stern, 90 N. Y. 110, is authority for the proposition that an affirmative defense, though inconsistent with the allegation of the complaint, was not coupled or accompanied by a denial of such allegations, raises no issue. When the objection was first taken to the admissions of transactions prior to 1886, upon the ground that such year was the one admitted by the failure to deny, the counsel for defendants saw their position, and made a motion to amend the answer, which was denied. This left the issues as the parties had made them by the pleadings, and, as there was an admission, by the failure to deny, that the bonds were delivered as collateral *738security in 1886, it was error to permit evidence of transaction in 1883, and plaintiff’s objection thereto and exception were good. Conforming the pleadings to the proof, which was done by the court on its own motion, was expressly limited to the affirmative defense. This in no way affected or cured the error committed in allowing evidence contrary to the facts admitted by the pleadings. I therefore concur with the presiding justice.